I cannot agree with the result arrived at in the majority opinion in this case for two reasons:
First, because, even under the rule of law adopted by themajority as to the power vested in the school board, it was still a question for the jury as to whether or not there was an unreasonable interference with plaintiff's rights, there being no evidence that as a fact this boy's presence did have any harmful influence on the other children.
Second, because I believe there is no such exclusive power intended to be vested in such school board.
Those who drafted the constitution of this state evidently intended to secure to every child a substantial and fundamental right to attend the common schools. Sec. 3, art. X, Const., reads as follows:
"The legislature shall provide by law for the establishment of district schools, which shall be as nearly uniform as practicable;and such schools shall be free and without charge for tuition to allchildren between the ages of four and twenty years; and no sectarian instruction shall be allowed therein."
Unquestionably the right of the individual child under such constitutional provision is subject to the equal rights of all other children to the same, and when the attendance of any one child in the public school is a material infringement upon the rights of other children to also enjoy the benefits of free schooling his right must yield. *Page 237 
The majority opinion finds the warrant for the construction it gives to the power of the school board in this case upon the statute giving such school boards the supervision, management, and control of the common schools. I cannot agree that a statutory power can be exalted above a guaranty of the constitution. Even were the statute to say, as it does not, that the decision of such a school board is to be exclusive and controlling save and except the one complaining of the exercise thereof is able to show that the exercise of such power by the school board was arbitrary and unreasonable, it would be subject to the substantial objection that it placed an unwarranted burden of proof upon one deprived of a constitutional right.
I think the burden was properly laid, by the instruction given by the trial court to the jury in this case, upon the defendants to show that their action was a reasonable exercise of their statutory duty. If they were unable to convince a jury to that effect their order should be set aside.
Not one of the cases cited in the majority opinion considered any such constitutional privilege as here suggested. The former decision of this court cited does not mention such provision. The Iowa constitution, particularly, expressly grants just such power as is contained in our statute to such board in one of the fifteen subsections of art. IX of that document relating to a board of education. The Massachusetts constitution contains no provision like ours.
 *Page 22